 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10   ARASH HASHEMI,
                                                            Case No.: 2:19-cv-00212-RFB-NJK
11            Plaintiff(s),
                                                                           Order
12   v.
13   PROGRESSIVE NORTHERN INSURANCE
     COMPANY,
14
              Defendant(s).
15
16           On August 14, 2019, counsel for Defendant Progressive Northern Insurance Company
17 phoned the undersigned’s chambers and was informed by Court staff that ex parte communications
18 are not permitted and all requests must be filed on the docket. See Local Rule IA 7-2. On August
19 14, 2019, counsel for Defendant delivered a letter to the undersigned’s chambers, requesting the
20 Court conduct a conference call. See attached letter.
21           All communications with the Court must be styled as a motion, stipulation, or notice. Local
22 Rule IA 7-1(b). To the extent any party seeks relief, it must file the appropriate request on the
23 docket.
24           IT IS SO ORDERED.
25           Dated: August 16, 2019
26                                                                ______________________________
                                                                  Nancy J. Koppe
27                                                                United States Magistrate Judge
28

                                                      1
